USCA11 Case: 21-10051      Date Filed: 07/30/2021   Page: 1 of 2



                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 21-10051
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:19-cr-00224-WWB-EJK-3


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus


DANIEL ZIRK,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (July 30, 2021)

Before MARTIN, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:

      Charles Taylor, appointed counsel for Daniel Zirk in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed
          USCA11 Case: 21-10051       Date Filed: 07/30/2021   Page: 2 of 2



a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Zirk’s

convictions and sentences are AFFIRMED. Zirk’s pro se motion for appointment

of counsel is DENIED as moot.

      We recognize that Zirk’s response to counsel’s motion to withdraw contains

allegations that counsel provided ineffective assistance.          Because claims of

ineffective assistance of counsel are best presented in a 28 U.S.C. § 2255 motion

rather than on direct appeal, we decline to consider these claims at this time, see

Massaro v. United States, 538 U.S. 500, 504–05, 508 (2003), though Zirk is free to

raise these allegations on collateral review in a § 2255 motion.




                                          2